EXHIBIT 99.1 Triple-S Management Corporation ` 1441 F.D. Roosevelt Ave. San Juan, PR 00920 www.triplesmanagement.com FOR FURTHER INFORMATION: AT THE COMPANY: INVESTOR RELATIONS: Alan Cohen Kathy Waller Chief Marketing & Communications Officer AllWays Communicate, LLC (787) 706-2570 (312) 543-6708 Triple-S Management Corporation Reports Results for Fourth Quarter and 2012 SAN JUAN, Puerto Rico, February 6, 2013 – Triple-S Management Corporation (NYSE:GTS), the leading managed care company in Puerto Rico, today announced consolidated revenues of $603.0 million and consolidated operating income of $21.0 million for the three months ended December 31, 2012.Net income was $17.8 million, or $0.63 per diluted share. Fourth Quarter Consolidated Highlights · Total consolidated operating revenues were $599.3 million; · Consolidated operating income was $21.0 million; · Consolidated loss ratio was 82.9%; · Medical loss ratio (MLR) was 86.5%; · Managed Care member month enrollment increased 23.4%; · Medicare member month enrollment rose 9.8%. Commenting on full-year results, Ramón M. Ruiz-Comas, President and Chief Executive Officer of Triple-S Management Corporation, said, “Overall, revenue, premiums, service fees, and membership levels met our expectations in 2012, and most of our businesses were within plan. However, we faced strong competition in our Medicare Advantage segment and higher-than-expected medical and pharmacy costs adversely affected results at our American Health (AH) subsidiary.” Mr. Ruiz-Comas added, “As a result, we implemented a number of corrective actions in 2012 to improve this division’s performance. Our new PBM contract with Abarca Health, which took effect January 1, 2013, should enable us to better control these costs throughout the year. Additionally, for the 2013 benefits year, our Medicare Advantage products were redesigned for improved profitability, while considering consumer needs and market trends.Key initiatives already underway, which should create greater efficiencies, include consolidating our Medicare Advantage leadership and streamlining operations to enhance service and quality of care. We will also strive to build upon the improvement we had last year in our Star ratings.” Triple-S Management Corporation Add 2 Ruiz-Comas concluded, “We have tremendous brand recognition, a diverse product portfolio, and the financial wherewithal to grow our business in the future. We are working diligently to turn around American Health in 2013 and possess a dedicated team of professionals to execute our strategy. Our 2013 guidance incorporates MLR improvement in the MA and Commercial segments and pharmacy savings in MA.” Selected Quarterly Details · Pro Forma Net Income was $15.2 million, or $0.53 Per Diluted Share.Weighted average shares outstanding were 28.4 million.This compares with pro forma net income of $18.9 million, or $0.66 per diluted share, in the corresponding quarter of 2011, based on weighted average shares outstanding of 28.5 million. · Consolidated Premiums Increased 4.5%, to $558.2 Million.Theincrease was principally due to higher member month enrollment in the Medicare business, as well as increased sales in the Life insurance segment. · Consolidated Administrative Service Fees Rose 40.1%, to $27.6 Million.The increase in service fees results from the inclusion of the Medicaid ASO business for the full quarter in 2012 and for only two months in 2011.The Medicaid ASO agreement became effective November 1, 2011. · Managed Care Membership.Our Managed Care membership grew by 2.2% year over year, reflecting higher enrollment in the Medicaid ASO and Medicare Advantage businesses.Medicaid ASO enrollment increased 4.3% year over year, to 895,301, and Medicare membership rose 8.2% year over year, to 122,741.Fully-insured Commercial membership was down 0.8% from the same period last year. · Managed Care MLR Increased 60 Basis Points, to 86.5%.The higherMLR reflects higher utilization and cost trends across all sectors offset in part by the effect of prior period reserve developments and certain out-of-period adjustments.The adjusted Managed Care MLR is 130 basis points higher than last year.The increase in adjusted MLR reflects a 120-basis-point jump in the Commercial adjusted MLR due to higher utilization trends and continued pricing pressure, combined with a 130-basis-point increase in the Medicare adjusted MLR, primarily due to the higher utilization and cost trends, particularly in pharmacy benefits of AH’s offerings. · Consolidated Loss Ratio Decreased 10 Basis Points, to 82.9%.The lower consolidated loss ratio mainly reflects a more than 300-basis-point loss ratio improvement in each of the Life and Property and Casualty Insurance segments, partially offset by the 60-basis-point increase in the Managed Care MLR. · Consolidated Operating Expense Ratio Rose 260 Basis Points, to 19.8%.The higher consolidated operating expense ratio is mostly due to the increase in self-insured contracts associated with our participation in the Medicaid ASO business, as well as expenses related to the reorganization of Medicare operations. · Consolidated Operating Income Decreased 21.3%, to $21.0 Million.The decrease primarily reflects the effect of the increased MLR in the Managed Care segment. · Consolidated Operating Income Margin Was 3.5%. The 120-basis-point decrease in the consolidated operatingmargin is primarily the result of the lower profitability in our Managed Care and Life Insurance segments. · Consolidated Effective Tax Rate Was 20.6%.The lower effective tax rate reflects the decrease in taxable income in the Managed Care Insurance segment.The consolidated income tax expense decreased by $1.4 million, or 23.3%, during this quarter. Triple-S Management Corporation Add 3 · Parent Company Information.During this quarter, Triple-S Management bought back 98,800 shares of common stock under its current repurchase program, at an average cost per share of $16.82. Pro Forma Net Income (Unaudited) Three months ended December 31, Twelve months ended December 31, (dollar amounts in millions) Net income $ Less pro forma adjustments: Net realized investment gains, net of tax Net unrealized trading investments,net of tax - - - ) Derivative loss, net of tax - - - ) Charge related to change in enacted tax rate - - - ) Pro forma net income $ Diluted pro forma net income per share $ Twelve-Month Recap For the 12 months ended December 31, 2012, consolidated operating revenues increased 12.8%, to $2.4 billion, primarily reflecting higher member month enrollment in the Medicare business, the addition of the Medicaid ASO business, and the receipt of higher Medicare risk score adjustments in 2012 when compared with the prior year.Consolidated claims incurred for the 12-month period were $1.9 billion, up 11.9% year over year.The 12-month consolidated loss ratio increased 170 basis points to 85.2%, while the MLR rose 160 basis points, to 88.8%.This increase was driven by higher MA member month enrollment and greater-than-expected utilization and cost trends in the Medicare business, primarily at American Health.Consolidated operating expenses for the 12 months ended December 31, 2012 were $425.2 million and the operating expense ratio was 18.0%.Pro forma net income for the 12-month period was $49.6 million, or $1.74 per diluted share, based on weighted average shares outstanding of 28.5 million, compared with $55.5 million, or $1.92 per diluted share, based on weighted average shares outstanding of 28.8 million at the same time last year. Triple-S Management Corporation Add 4 Segment Performance Triple-S Management operates in three segments: 1) Managed Care, 2) Life Insurance, and 3) Property and Casualty Insurance.Management evaluates performance based primarily on the operating revenues and operating income of each segment.Operating revenues include premiums earned, net, administrative service fees and net investment income.Operating costs include claims incurred and operating expenses.The Company calculates operating income or loss as operating revenues minus operating expenses.Operating margin is defined as operating income or loss divided by operating revenues. (Unaudited) Three months ended December 31, Year ended December 31, (dollar amounts in millions) Percentage Change Percentage Change Premiums earned, net: Managed Care: Commercial $ $ %) $ $ % Medicare % % Medicaid - - % - %) Total Managed Care % % Life Insurance % % Property and Casualty % % Other ) ) % ) ) % Consolidated premiums earned, net $ $ % $ $ % Operating revenues: Managed Care $ $ % $ $ % Life Insurance % % Property and Casualty % %) Other ) ) %) ) ) %) Consolidated operating revenues $ $ % $ $ % Operating income: Managed Care $ $ %) $ $ %) Life Insurance %) %) Property and Casualty % % Other ) % ) %) Consolidated operating income $ $ %) $ $ %) Operating margin: Managed Care % % -140 bp % % -60 bp Life Insurance % % -230 bp % % -200 bp Property and Casualty % % -60 bp % % bp Consolidated % % -120 bp % % -70 bp Depreciation and amortization expense $ $ % $ $ % Triple-S Management Corporation Add 5 Managed Care Additional Data Three months ended December 31, Twelve months ended December 31, (Unaudited) Member months enrollment: Commercial: Fully-insured Self-insured Total Commercial Medicare: Medicare Advantage Stand-alone PDP Total Medicare Medicaid - Self-insured Total member months Claim liabilities (in millions) $ $ Days claim payable Premium PMPM: Managed Care $ Commercial Medicare Medical loss ratio % Commercial % Medicare Advantage % Stand-alone PDP % Adjusted medical loss ratio % Commercial % Medicare Advantage % Stand-alone PDP % Operating expense ratio: Consolidated % Managed Care % Triple-S Management Corporation Add 6 Managed Care Membership by Segment As of December 31, Members: Commercial: Fully-insured Self-insured Total Commercial Medicare: Medicare Advantage Stand-alone PDP Total Medicare Medicaid - Self-insured Total members 2013 Guidance Triple-S Management issued its 2013 outlook, which is detailed below. 2013 Range Medical enrollment fully-insured (member months) 6.9 – 7.3 million Medical enrollment self-insured (member months) 13.0 - 13.3 million Consolidated operating revenues (in billions) $
